DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beagen, JR. (US 2013/0187379).
Regarding claim 1, Beagen discloses assembling a tapping sleeve (100; Fig. 1) by positioning an outlet band (110; Figs. 1 and 8D) on a pipe element (710a, 710b; Fig. 8D) with an arcuate portion (AP) of the outlet band (110) contacting an outer surface of the pipe element (710a, 710b), the outlet band (110) comprising a front end, a back end, a first side end, a second side end, a first bend line (1BL) defined between the first side end and the second side end and extending from the front end to the back end, a second bend line (2BL) defined between the first bend line and the second side end and extending from the front end to the back end, wherein the outlet band (110) defines an arcuate portion (210) between the first bend line and the second bend line, a first flange (130a; Fig. 1) comprising a planar top surface defined between the first side end and the first bend line, and a second flange (130b; Fig. 1) comprising a planar top surface defined between the second side end and the second bend line; wherein the planar top surface of the first flange (130a) and the planar top surface of the second flange (130b) are angled (pg. 6, [0058], lines 11-16) relative to each other and are non-coplanar, and adjustably attaching (pg. 1, [022], lines 5-10) a cap band (110’; Figs. 1 and 8) to the outlet band (110) by bending the first flange (130a) via a first connector (120a) and bending (pg. 6, [0058], lines 11-16) the second flange (130b) via a second connector (120b) at least until the planar top surface of the first flange (130a) and the planar top surface of the second flange (130b) are coplanar (i.e. horizontal).
[AltContent: textbox (2BL)][AltContent: textbox (1BL)][AltContent: arrow][AltContent: arrow]  
    PNG
    media_image1.png
    569
    781
    media_image1.png
    Greyscale

Regarding claim 3, Beagen discloses wherein the outlet band defines a first flange (130a) between the first side end and the first bend line (1BL) and a second flange (130b) between the second side end and the second bend line (2BL), wherein the first flange (130a) and the second flange (130b) are angled with respect to a z-axis of the outlet band (110), and wherein the first flange (130a) and the second flange (130b) are non-coplanar when angled with respect to the z-axis.
Regarding claim 4, Beagen discloses wherein adjustably attaching (pg. 1, [022], lines 5-10) the cap band (110’) to the outlet band (110) comprises securing the outlet band (110) to the cap band (110’) around the pipe element (710a, 710b; Fig. 8D).
Regarding claim 5, Beagen discloses wherein adjustable attaching the cap band (110) to the outlet band (110’) comprises positioning an arcuate portion (210) of the cap band (110’) on the pipe element (710a, 710b).
Regarding claim 6, Beagen discloses manufacturing a tapping sleeve (100) by forming a first bend line (1BL) in a planar outlet band (110) between a first side end and a second side end of the planar outlet band, the first bend line (1BL) extending from a front end to a back end of the planar outlet band (110), a first outlet flange (130a) comprising a planar top surface defined between the first side end and the first bend line (1BL); forming a second bend line (2BL) in the planar outlet band (110) between the first bend line (1BL) and the second side end, the second bend line (2BL) extending from the front end to the back end of the planar outlet band (110), a second outlet flange (130b) comprising a planar top surface defined between the second side end and the second bend line (2BL), wherein the planar top surface of the first flange (130a) and the planar top surface of the second flange (130b) are angled (pg. 6, [0058], lines 11-16) relative to each other and are non-coplanar; and forming an arcuate portion (210) between the first bend line (1BL) and the second bend line (2BL) by bending (pg. 6, [0058], lines 11-16) the first flange (130a) and the second flange (130b) at least until the top surface of the first flange (130a) and the top surface of the second flange (130b) are coplanar (i.e. horizontal).
Regarding claim 7, Beagen discloses forming the outlet band from sheet metal (iron, steel, aluminum, titanium, copper, brass; pg. 7, [0067], lines 13-17) prior to forming the first bend line (1BL), forming the second bend line (2BL), and forming the arcuate portion (210); angling the first outlet flange (1F) with respect to a z-axis of the outlet band (1B); and angling the second outlet flange (2F) with respect to the z-axis of the outlet band, wherein the first outlet flange (1F) and the second outlet flange (2F) are non-coplanar after angling.
Regarding claim 8, Beagen discloses wherein the first outlet flange (130a) and the second outlet flange (130) are angled (see Fig. 6) between about 0° and about 5° with respect to the z-axis of the outlet band (110).
Regarding claim 11, Beagen discloses forming a first bend line (1BL) in a planar cap band (110’) between a first side end and a second side end of the planar cap band (110’), the first bend line (1BL) extending from a front end to a back end of the planar cap band (110’), a first cap flange (130b’) defined between the first side end and the first bend line, the planar cap band (110’) formed from sheet metal (iron, steel, aluminum, titanium, copper, brass; pg. 7, [0067], lines 13-17); forming a second bend line (2BL) in the planar cap band (110’) between the first bend line (1BL) and the second side end, the second bend line (2BL) extending from the front end to the back end of the planar cap band (110’), a second cap flange (130a’) defined between the second side end and the second bend line (2BL); and forming an arcuate portion (AP) between the first bend line (1BL) and the second bend line (2BL) of the cap band (110’).
Regarding claim 12, Beagen discloses wherein forming the arcuate portion (AP) on the cap band (110’) comprises bending the cap band (110’) such that the arcuate portion (AP) is substantially similar to the arcuate portion (210) of the outlet band (110).
Regarding claim 13, Beagen discloses wherein the arcuate portion (AP) of the cap band (110’) and the arcuate portion (210) of the outlet band (110) are dimensioned to enable the cap band and the outlet band to be fitted on a pipe element (710a, 710b).
Regarding claim 14, Beagen discloses forming a first outlet securing bore (132a; Fig. 1) in the first outlet flange (130a); forming a first cap securing bore (132b’) in the first cap flange (130b’); aligning the first outlet securing bore (132a) with the first cap securing bore (132b’); and attaching the cap band (110’) and the outlet band (110) together with a bolt (120a) positioned in the aligned first outlet securing bore and first cap securing bore.
Allowable Subject Matter
Claims 2, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        


August 22, 2022